Opinion issued December 4, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-14-00887-CV
                          ———————————
         SOROOF INTERNATIONAL COMPANY AND SOROOF
              INTERNATIONAL LIMITED, Appellants
                                      V.
     TRANSOCEAN INC., TRANSOCEAN LTD., TRANSOCEAN
  WORLDWIDE INC., TRANSOCEAN EASTERN PTE LTD., AND R&B
               FALCON INC., LLC, Appellees



              On Appeal from the 189th Judicial District Court
                           Harris County, Texas
                    Trial Court Cause No. 2009-50852


                        MEMORANDUM OPINION

      Appellants, Soroof International Company and Soroof International Limited,

have filed an unopposed motion to voluntarily dismiss their appeal because they
have decided to pursue the underlying claims in another forum. Appellants state

that appellees have been contacted and do not oppose this motion, but do not

indicate that there was an agreement as to costs. See TEX. R. APP. P. 10.3(a)(2),

42.1(d). No other party has filed a notice of appeal and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.




                                        2